Citation Nr: 0203306	
Decision Date: 04/11/02    Archive Date: 04/18/02

DOCKET NO.  00-20 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for 
degenerative disc disease of the lumbar spine.

2.  Entitlement to an evaluation in excess of 30 percent for 
residuals of a cholecystectomy and a history of a duodenal 
ulcer.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1968.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an August 1999 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas, which increased the 
evaluation of the veteran's service-connected degenerative 
disc disease of the lumbar spine from zero percent to 20 
percent disabling, and increased the evaluation of the 
residuals of a cholecystectomy, and history of duodenal 
ulcer, from 10 percent to 20 percent disabling.  The veteran 
filed a timely appeal, alleging that a higher evaluation was 
warranted for each service-connected disability.  

By an August 2000 decision, the RO increased the evaluation 
of the veteran's degenerative disc disease of the lumbar 
spine from 20 percent to 40 percent disabling, and increased 
the evaluation of the residuals of a cholecystectomy and 
history of duodenal ulcer from 20 percent to 30 percent 
disabling.  The Board notes that the U.S. Court of Appeals 
for Veterans Claims (Court) has held that on a claim for an 
increased rating, the appellant will generally be presumed to 
be seeking the maximum benefit allowed by law, and it follows 
that such a claim remains in controversy where less than the 
maximum benefit available is awarded.  See AB v. Brown, 6 
Vet. App. 35 (1993).  The Court further held that, where a 
claimant files a notice of disagreement to an RO decision 
assigning a particular rating, a subsequent RO decision 
awarding a higher rating, but less than the maximum available 
benefit, does not abrogate the appeal.  Id.  As regulations 
provide higher ratings for disabilities related to the spine 
and the gastrointestinal system, the issues in this case 
remain on appeal.

In May 2001, the veteran testified at an RO hearing held at 
the Waco, Texas RO.  A transcript of the hearing is of 
record.  


FINDINGS OF FACT

1.  The veteran's degenerative disc disease of the lumbar 
spine is symptomatic and productive of functional impairment 
but it is not manifested by ankylosis of the lumbar spine or 
persistent symptoms compatible with pronounced intervertebral 
disc syndrome.

2.  The veteran's status post cholecystectomy is not 
manifested by more than mild symptoms and his duodenal ulcer 
disease, while symptomatic, is not productive of more than 
moderate disability, as there is no impairment of health 
manifested by anemia, or recurrent incapacitating episodes 
averaging ten days or more in duration at least four or more 
times a year.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent 
for degenerative disc disease of the lumbar spine have not 
been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5292, 5293, 5295 (2001).

2.  The criteria for a disability rating in excess of 30 
percent for residuals of a cholecystectomy and history of 
duodenal ulcer have not been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107; 38 C.F.R. § 4.114, Diagnostic Codes 7305, 
7318 (2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§ 5102, et seq. (West Supp. 2001)) became law.  This 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
also revised the provisions of 38 C.F.R. § 3.159, in view of 
the new statutory changes.  See 66 Fed. Reg. 45,620-45,632 
(August 29, 2001).  Except for the amendment to 38 CFR 
3.156(a) (not applicable here), the second sentence of 38 CFR 
3.159(c), and 38 CFR 3.159(c)(4)(iii), the provisions of this 
final rule apply to any claim for benefits received by VA on 
or after November 9, 2000, as well as to any claim filed 
before that date but not decided by VA as of that date.  

In accordance with the revised statute, VA has a duty to 
notify a claimant of the evidence needed to substantiate his 
or her claim.  VA also has a duty to assist a claimant in 
obtaining such evidence, including obtaining private records, 
if a reasonable possibility exists that such assistance would 
aid in substantiating the claim.  In the case of a claim for 
compensation benefits, the duty to assist also includes 
obtaining the veteran's service medical records and other 
records pertaining to service; records of relevant treatment 
at VA facilities, or provided at the expense of VA; and any 
other relevant records held by any Federal department or 
agency identified by the veteran.  If VA is unable to obtain 
records identified by the claimant, VA must provide notice of 
the identity of the records that were not obtained, explain 
the efforts to obtain the records, and describe any further 
action to be taken to obtain the records.  Also in the case 
of a claim for disability compensation, the duty to assist 
includes providing a medical examination or obtaining a 
medical opinion if such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§§ 5103 and 5103A.  

The RO did not have the benefit of the explicit provisions of 
the VCAA and its implementing regulations when it adjudicated 
the issues pertinent to this case in August 1999.  
Nevertheless, after reviewing the claims folder, the Board 
finds that, with regard to the claims of entitlement to 
increased disability ratings for the lumbar spine and 
gastrointestinal disabilities, there has been substantial 
compliance with the assistance provisions set forth in the 
new law and regulations and VA's duties have been fulfilled 
in this case.  By virtue of the August 1999 and August 2000 
RO decisions, and in a statement of the case issued in August 
2000, the veteran was given notice of the information and 
medical evidence necessary to substantiate his claims for an 
increased rating for his low back and gastrointestinal 
disabilities.  

Significantly, the claims file shows that subsequent to 
enactment of the VCAA, the RO contacted the veteran by 
issuing a supplemental statement of the case in July 2001, 
whereby the veteran was notified and informed of the VCAA and 
its provisions.  The RO has obtained all identified medical 
evidence, including clinical records from the veteran's 
private medical care providers.  There is no indication that 
there is any outstanding relevant evidence pertaining to the 
disabilities at issue, to include VA and private medical 
records, that has not been obtained.  The veteran has been 
provided VA compensation examinations that are adequate for 
rating purposes.  In sum, the facts relevant to the claims in 
this case have been properly developed, the RO has considered 
all of the relevant evidence and applicable law and 
regulations, and there is no further action which should be 
undertaken to comply with the provisions of the VCAA and its 
implementing regulations. 

Under the applicable criteria, disability ratings are 
determined by application of a schedule of ratings, based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2001).  Separate diagnostic codes identify 
the various disabilities.  VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In regard to 
any request for an increased schedular evaluation, the Board 
will only consider the factors as enumerated in the 
applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 
204 (1994).  

The present level of disability is of primary concern; the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
The degree of impairment resulting from a disability is a 
factual determination and the Board's primary focus in such 
cases is upon the current severity of the disability.  Id. at 
57-58; Solomon v. Brown, 6 Vet. App. 396 (1994).  

The evaluation of the same "disability" or the same 
"manifestations" under various diagnoses is prohibited.  38 
C.F.R. § 4.14 (2001).  The Court has held that a claimant may 
not be compensated twice for the same symptomatology as 
"such a result would overcompensate the claimant for the 
actual impairment of his earning capacity."  Brady v. Brown, 
4 Vet. App. 203 (1993).  This would result in pyramiding, 
contrary to the provisions of 38 C.F.R. § 4.14.  The Court 
has acknowledged, however, that when a veteran has separate 
and distinct manifestations attributable to the same injury, 
he should be compensated under different diagnostic codes.  
Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 
Vet. App. 225 (1993).

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996) 
(citing Gilbert, 1 Vet. App. at 54).

Increased Rating for Degenerative Disc Disease of the Lumbar 
Spine

Service medical records show that the veteran complained of 
back pain while on active duty.  The RO granted service 
connection for the veteran's low back pain by an October 1969 
rating decision.  The RO rated the veteran's low back 
disorder under 38 C.F.R. § 4.71a, Code 5230, which pertains 
to a muscle injury in the low back region, and assigned a 
noncompensable (zero percent) rating.  The veteran did not 
appeal the October 1969 RO rating decision.  

The RO received the veteran's application for an increased 
evaluation of his service-connected low back disability in 
April 1999.  On VA medical examination in July 1999, the 
veteran complained that his chronic lower back pain had 
intensified since his separation from service.  He described 
constant pain, including stabbing pain in the lumbosacral 
area.  He stated that it was difficult standing or sitting 
for more than an hour.  He reported that he had difficulty 
climbing up or down stairways; he could climb two to five 
flights of steps, but only very slowly.  He said it was 
difficult getting out of his car and/or rising from low 
seats.  He reported that his job entailed pushing, pulling, 
and lifting boxes containing car parts, and his back pain was 
aggravated by the time he left work.  He reported that he 
could not run or jump.  He could squat, but it was difficult 
rising from that position.  He also complained of sexual 
dysfunction secondary to his chronic back pain.  The veteran 
denied any weakness of either leg.  He reported that he had a 
back brace that he did not use, and he did not use crutches, 
a cane, or a walker for aid when walking.  The veteran 
appeared in no acute distress on objective examination.  
Examination of his back showed no obvious abnormalities.  
Forward flexion of the lumbar spine was limited to 70 
degrees; backward extension was limited to 20 degrees.  Both 
lateral flexion and rotation were limited to 20 degrees.  The 
veteran complained of pain on all motions.  X-ray studies 
revealed degenerative disc disease at the L5-S1 level, with 
no other significant abnormalities.  The diagnosis was 
chronic low back pain and degenerative disc disease of L5-S1.  

As noted above, the RO, by an August 1999 decision, increased 
the evaluation of the veteran's service-connected low back 
disability from zero percent to 20 percent. As noted above, a 
review of the original rating decision in 1969 shows that 
service connection was granted for low back pain and the 
veteran was rated under 38 C.F.R. § 4.71a, Diagnostic Code 
5230, which pertains to a muscle injury in the low back 
region.  The Board parenthetically notes that the veteran's 
low back disability was not rated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, which relates to intervertebral disc 
syndrome, and the medical evidence of record did not show any 
disc disease during or proximate to service.  (Disc disease 
is not apparent in the record until the late 1990s.)  
Following a VA compensation examination in July 1999, which 
resulted in diagnoses of chronic low back pain and 
degenerative disc disease of the lumbar spine, the RO, in the 
decision that is the subject of this appeal, rated the 
veteran's low back disability under Diagnostic Code 5293.  
Thus, the RO, in effect, granted service connection for 
degenerative disc disease of the lumbar spine, and the 
veteran's low back disability is now rated under that 
diagnostic code.

The veteran filed a timely disagreement with the August 1999 
RO decision.  In August 2000, RO issued a decision which 
increased the evaluation of his lumbar spine disability from 
20 percent to 40 percent.  In his substantive appeal (VA Form 
9), the veteran contended that his degenerative disc disease 
warranted a 60 percent rating.  He reported that his lumbar 
spine disability was aggravated by walking or standing for 
more than 30 minutes, and he had begun using a cane for aid 
when walking.  

VA outpatient records dated from February 2000 to May 2001 
include reports of treatment, and prescription medication 
lists, revealing that the veteran was treated for numerous 
medical disorders, including chronic lower back pain.  X-ray 
studies of the lumbosacral spine within that time period 
revealed a minimal bulging disc at the L4-5 level.  

Of record are radiological studies of the veteran's lumbar 
spine taken at a private medical facility in May 2000.  X-ray 
studies revealed no fractures or dislocations.  Mild 
degenerative changes of the visualized lumbar spine were 
noted, and minimal degenerative changes in both hip areas 
were seen.  The X-rays were interpreted as showing no recent 
osseous injuries or destructive lesions in the spine.  A 
computer axial tomography (CAT) scan of his lumbar spine 
revealed no abnormalities at the T12-L1, L1-2, L2-3, and L3-4 
levels.  At the L4-5 level, there was minimal bulging of the 
disc centrally.  There were mild degenerative changes of the 
disc space at the L5-S1 level.  The CAT scan revealed no 
spinal stenosis and no herniated disc.  A myelogram study of 
the lumbar spine in May 2000 revealed a slightly widened 
epidural space between L4-S1.  There were no significant 
extradural defects or other abnormalities, and no spinal 
stenosis was evident.

The RO received a written statement in September 2000, 
wherein the veteran stated that his lower back pain required 
that he sleep in one position all night.  He reiterated that 
the pain was exacerbated by his job, especially when he had 
to bend over or lift anything.  He reported that felt cramps 
in his legs, and he attributed the cramps to his lower back 
pain.

At a May 2001 personal hearing at the RO, the veteran 
testified that then-current symptoms included sharp pain in 
both lower extremities.  He stated that he began using a back 
support and a cane during the prior year to assist in 
ambulating.  He reported that severe attacks of back pain 
left him incapacitated approximately once monthly.  He said 
that his back pain also caused incontinence, but he denied 
using diapers or pads.  His testified that his performance at 
work as a forklift operator was considerably impaired by his 
back pain.  He reported that he worked as a full-time 
employee, but often missed up to 5 hours each week due to his 
back pain.  

The veteran's lumbar spine disability is currently evaluated 
by criteria set forth under 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (Intervertebral Disc Syndrome), which provide that 
severe symptoms of intervertebral disc syndrome, with 
recurring attacks and intermittent relief, warrant a 40 
percent evaluation.  Pronounced symptoms that are persistent 
and compatible with sciatic neuropathy with characteristic 
pain and demonstrable muscle spasm, absent ankle jerk, or 
other neurological findings appropriate to the site of the 
diseased disc, with little intermittent relief are assigned a 
60 percent evaluation.  The maximum evaluation available 
under Diagnostic Code 5293 is 60 percent.  

The veteran's lumbar spine disability could also be rated 
under 38 U.S.C.A. § 4.71a, Diagnostic Code 5295, which 
provides for the evaluation of lumbosacral strain.  When 
lumbosacral strain is severe; with listing of the whole spine 
to the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion, a rating of 40 percent is 
provided.  The maximum disability rating permitted under 
Diagnostic Code is 40 percent.  

A lumbar spine disability could also be rated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5292, which provides for the 
evaluation of limitation of motion of the lumbar spine.  When 
the limitation of motion is severe, a rating of 40 percent is 
warranted, and a 40 percent rating is the maximum evaluation 
available under Code 5292.  

In rating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  38 
C.F.R. § 4.45.  Functional impairment shall also be evaluated 
on the basis of lack of usefulness, and the effects of the 
disability upon the person's ordinary activity.  38 C.F.R. § 
4.10; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The veteran's current 40 percent rating is the maximum 
evaluation allowed under 38 C.F.R. § 4.71a, Codes 5292 
(severe limitation of motion of the lumbar spine) and 5295 
(severe lumbosacral strain).  The effects of pain on motion 
do not permit a higher rating under Code 5292, as the 
veteran's 40 percent rating is the maximum rating under the 
limitation-of-motion code.  Johnston v. Brown, 10 Vet. App. 
80 (1997).  There is no medical evidence of ankylosis or 
complete immobility of the lumbar spine to support a 50 
percent rating under 38 C.F.R. § 4.71a, Code 5289.  In fact, 
the most recent VA compensation examination did not show more 
than mild limitation of motion of the lumbar spine and, even 
with consideration of pain on motion, the veteran retains 
significant mobility of that segment of the spine.  The 
question that remains is whether the veteran meets the 
criteria for the next highest rating (60 percent) under 
38 C.F.R. § 4.71a, Code 5293. 

Although the evidence includes the veteran's subjective 
reports of chronic and severe back pain, to include pain on 
motion, the Board finds that the medical evidence dated in 
recent years does not demonstrate pronounced degenerative 
disc disease.  While it is apparent that the veteran suffers 
recurrent lower back pain if he sits or stands for an 
extended period of time, the objective medical evidence has 
been negative for numbness or tingling in the lumbosacral 
area.  No VA physician has reported that the veteran walks 
with an abnormal gait, and the medical evidence of record 
reflects that, throughout the history of the veteran's lumbar 
spine disability, there has been no finding of incoordination 
or weakness.  More importantly, the recent medical records 
are negative for radiculopathy or other signs typical of any 
significant intervertebral disc syndrome.  The clinical 
records and examination reports summarized above do not show 
persistent symptoms compatible with sciatic neuropathy, such 
as characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief, 
such that would warrant a 60 percent disability rating under 
Diagnostic Code 5293. 

The Board, for the reasons set forth above, and in accordance 
with the provision of 38 U.S.C.A. § 7104 (West 1991 & Supp. 
2001), concludes that the preponderance of the evidence is 
against the assignment of an rating in excess of 40 percent 
for the veteran's service-connected degenerative disc disease 
of the lumbar spine.  The evidence is not in relative 
equipoise, and the disability picture, as discussed above, 
does not approximate the criteria for a higher rating.  
Accordingly, the provisions of 38 U.S.C.A. § 5107(b) and 38 
C.F.R. §§ 4.3, 4.7 (2001) are not applicable.

The Board notes that it does not have the authority in the 
first instance to assign a higher rating for either the 
veteran's service-connected degenerative disc disease of the 
lumbar spine on an extraschedular basis.  There is no 
evidence of an exceptional or unusual disability picture, 
with such related factors as marked interference with 
employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
rating standards pertaining to his low back disability.  
Thus, the Board finds no basis to refer the case to 
appropriate VA officials for consideration of an 
extraschedular rating.  38 C.F.R. § 3.321(b)(1) (2000); 
Bagwell v. Brown, 9 Vet. App. 337 (1996).

Increased Rating for Residuals of a Cholecystectomy and 
History of Duodenal Ulcer

The service medical records reveal that the veteran was 
hospitalized for abdominal pain during service and 
cholecystitis was suspected at that time.  An in-service 
upper gastrointestinal (GI) series in March 1968 revealed 
that, although no active ulcer was identified, there was 
moderate contraction of the duodenal cap that was considered 
representative of chronic duodenal ulcer disease.  Post-
service medical records show that the veteran was 
hospitalized in March 1969 because of a duodenal ulcer 
manifested by epigastric pain, and he underwent a 
cholecystectomy in the same month.  By an October 1969 
decision, the RO granted service connection for the veteran's 
status post-operative cholecystectomy with a history of a 
duodenal ulcer, and evaluated it 10 percent disabling.  The 
veteran did not file a notice of disagreement with the 
October 1969 decision.  

The RO received the veteran's application for an increased 
evaluation of his service-connected gastrointestinal 
disability in April 1999.  On a VA gastrointestinal 
examination in July 1999, the veteran complained of chronic 
epigastric pain associated with abdominal distention, large 
productions of intestinal gas, frequent nausea, and 
occasional vomiting (2-3 times monthly).  He complained of 
feeling bloated, even after eating very small amounts of 
food.  His told the physician that his weight had been 
stable, and he denied diarrhea, constipation, hematemesis, or 
melena.  He denied vomiting blood or having bloody stools.  
Objective examination of the veteran's abdomen revealed a 
well-healed 20 centimeter scar from the cholecystectomy.  
There were no masses or organomegaly, but palpation showed 
some tenderness on the epigastrium.  Bowel sounds were 
present and normal.  An ultrasound study of the abdomen 
showed surgical absence of the gallbladder and a normal 
common bile duct.  An upper GI series was interpreted as 
showing no abnormalities; the pancreas, liver, kidneys, and 
abdominal aorta all appeared normal.  The spleen showed a 
central area of solid mass that may have represented a 
hemangioma.  The diagnosis was status post-cholecystectomy, 
and chronic gastritis.  

By an August 1999 decision, the RO increased the evaluation 
of the veteran's service-connected gastrointestinal 
disability from 10 percent to 20 percent, and the veteran 
filed a timely disagreement with the decision.  In August 
2000, RO issued a decision which increased the evaluation for 
residuals of a cholecystectomy from 20 percent to 30 percent.  

In the substantive appeal (VA Form 9), the veteran contended 
that his status post-cholecystectomy, with history of 
duodenal ulcer, had increased in severity to such a degree 
that it warranted a 60 percent rating.  Specifically, he 
wrote that "I should be rated at the highest percentage, in 
order that I may be able to resign from my job with the 
granting of 100%."  He reported that he had modified his 
diet by eating bland foods, and as a consequence he was not 
getting enough nutrition.  He stated that he had recently 
lost 29 pounds, but had regained the lost weight.  He 
complained that he experienced diarrhea in the morning when 
he drank coffee without having anything to eat.  He reported 
that his health care providers instructed him to take 
vitamins because he was anemic.  

A May 2000 report of a private esophagogastroduodenoscopy is 
of record.  The diagnostic report indicates that the pre-
procedure diagnosis was abdominal pain and distress, rule out 
ulcer.  An esophagoscopy showed that no hiatal hernia was 
present, but esophagitis was apparent in a short segment in 
the gastroesophageal junction.  There was complete 
visualization during a gastroscopy examination, and the 
impression was probable mild ulcerative gastritis.  A 
duodenoscopy allowed the physician to visualize the first and 
second portions of the veteran's duodenum.  No lesions were 
seen, and the impression was a normal duodenoscopy.  The 
post-procedure diagnosis was written as esophagitis in the 
area of the gastroesophageal junction, and ulcerative 
gastritis in the antrum.  However, under the heading 
"General Impression," the private health care providers 
wrote that the veteran had esophagitis, prepyloric non-
ulcerative gastritis, and esophageal papillomas were present.  

As noted above, VA outpatient records dated from February 
2000 to May 2001 reveal that the veteran was treated for 
numerous medical disorders, including diabetes and disorders 
of his gastrointestinal system.  Among the VA records is a 
February 2000 outpatient report showing that the veteran 
complained of an upset stomach, and described his pain as 
aching, not burning.  A February 2000 unenhanced CT scan 
showed that the veteran's abdomen was normal, and an upper GI 
examination in the same month was negative.  The diagnosis 
shown on the February 2000 outpatient record is 
gastroesophageal reflux disease.  Other records show, in 
pertinent part, recommendations from VA health care providers 
that the veteran increase the fiber in his diet on a gradual 
basis.  The outpatient records also document the veteran's 
subjective complaints of nausea and increased stomach 
bloating.  

At the May 2001 personal hearing, the veteran complained of 
continuing chronic gas pain and flatulence that limited his 
social activities.  He stated that he had problems with 
vomiting, especially after eating greasy foods, and had 
modified his diet to reduce his intake of greasy foods and 
meats.  He reported a recent weight loss of seven pounds.  
The veteran reiterated that a medical care provider told him 
he had anemia.  

The veteran's service-connected residuals of a 
cholecystectomy and history of duodenal ulcer is currently 
rated under 38 C.F.R. § 4.114, Diagnostic Codes 7318 (Gall 
bladder, removal of) and 7305 (duodenal ulcer).  The former 
code provides that gall bladder removal which is 
nonsymptomatic warrants a zero percent disability rating.  
Removal of a gall bladder with mild symptoms warrants a 10 
percent disability rating, and gall bladder removal with 
severe symptoms warrants a 30 percent rating.  A 30 percent 
evaluation for symptoms related to removal of a gall bladder 
is the maximum evaluation available under Diagnostic Code 
7318.

Under Diagnostic Code 7305, a duodenal ulcer warrants a 60 
percent evaluation when it is severe, causing pain only 
partially relieved by standard ulcer therapy, periodic 
vomiting, recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive of 
definite impairment of health.  Id.  A 40 percent evaluation 
is warranted when the ulcer is moderately severe, with 
impairment of health manifested by anemia and weight loss, or 
recurrent incapacitating episodes averaging ten days or more 
in duration at least four or more times a year.  Id.  A 
moderate ulcer, with recurring episodes of severe symptoms 
two or three times a year averaging ten days in duration, or 
with continuous moderate manifestations, warrants a 20 
percent evaluation.  Id.  

As noted above, the VA regulation against pyramiding 
precludes the use of multiple diagnostic codes in order to 
artificially inflate the service-connected evaluation.  
Rather, the diagnostic code is applied that best reflects the 
overall disability picture shown for the specific anatomical 
part involved.  The service-connected evaluation is assigned 
that most accurately reflects the degree of functional 
impairment shown by the evidence of record. 

Pursuant to the criteria under Diagnostic Code 7305, a 40 
percent evaluation contemplates medical evidence showing that 
the veteran's ulcer is moderately severe, impairs his health 
by way of anemia and weight loss, or causes recurrent 
incapacitating episodes averaging ten days or more in 
duration at least four or more times a year.  The Board is 
aware that the claims folder contains numerous VA medical 
records, along with diagnostic reports from private health 
care providers, showing that the veteran has complained of, 
and has been treated for gastrointestinal symptoms since he 
applied for an increased rating for his duodenal ulcer 
disease in 1999, which include abdominal pain, gas, bloating, 
vomiting, and diarrhea.  Although not attributed to a 
cholecystectomy or duodenal ulcer disease, some weight loss 
is also apparent.  The most recent evidence of record, the VA 
gastrointestinal examination in July 1999, the VA outpatient 
records dated between February 2000 and May 2001, and the 
July 2000 private diagnostic report, reflects that the 
veteran's symptoms are indicative of ulcerative gastritis 
with esophagitis and gastroesophageal reflux disease.  The 
May 2000 esophagogastroduodenoscopy, while showing findings 
consistent with gastritis and esophagitis, showed a normal 
duodenum.  While service connection is not in effect for 
gastritis or esophagitis, given the fact that service 
connection has been established for duodenal ulcer disease, 
the Board will consider these symptoms in rating the 
veteran's duodenal ulcer.    

On the facts of this case, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
that his postoperative cholecystectomy is more than mildly 
disabling or that his duodenal ulcer symptomatology is more 
than moderately disabling.  The relevant medical evidence 
dated in recent years does not show any functional impairment 
attributable to a cholecystectomy performed in 1969, and it 
is against a showing that the veteran's duodenal ulcer 
disease impairs his health by way of anemia, or that he has 
recurrent incapacitating episodes averaging ten days or more 
in duration at least four or more times a year.  Simply put, 
the relevant medical evidence shows that the May 1969 
cholecystectomy is not more than mildly disabling, and his 
duodenal ulcer is not productive of the symptoms that would 
warrant a disability rating in excess of 20 percent under 
Diagnostic Code 7305.  The Board notes that the criteria for 
the next highest rating (40 percent) under Code 7305 are 
impairment of health manifested by anemia and weight loss, or 
recurrent incapacitating episodes averaging ten days or more 
in duration at least four or more times a year.  While some 
weight loss may be apparent, even attributing it to the 
veteran's peptic ulcer disease does not satisfy the criteria 
for a higher rating because there is no medical or laboratory 
evidence of anemia, nor is there any clinical evidence of 
severe disability such as recurrent incapacitating episodes 
of upper gastrointestinal symptomatology averaging ten days 
or more in duration at least four or more times a year.

In rendering this determination, the Board has considered all 
pertinent aspects of 38 C.F.R. Parts 3 and 4 as required by 
the Court in Schafrath, 1 Vet. App. 589.  The current 
evidence does not provide a basis which permits the 
assignment of a disability rating in excess if 30 percent for 
the service-connected residuals of a cholecystectomy and 
history of duodenal ulcer.  Specifically, the medical 
findings do not demonstrate that the degree of impairment 
resulting from a cholecystectomy with duodenal ulcer disease 
meets or more nearly approximates the criteria for higher 
ratings under the applicable diagnostic codes.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.114, Diagnostic Codes 7305, 
7318.

The Board notes that it does not have the authority in the 
first instance to assign a higher rating for the veteran's 
gastrointestinal disorder on an extraschedular basis.  There 
is no evidence of an exceptional or unusual disability 
picture, with such related factors as marked interference 
with employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
rating standards pertaining to this service-connected 
disorder.  Thus, the Board finds no basis to refer the case 
to appropriate VA officials for consideration of an 
extraschedular rating.  38 C.F.R. § 3.321(b)(1) (2000); 
Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

Entitlement to an evaluation in excess of 40 percent for 
degenerative disc disease of the lumbar spine is denied.

Entitlement to an evaluation in excess of 30 percent for a 
postoperative cholecystectomy with a history of a duodenal 
ulcer is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

